DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 8/22/2020. No claims were amended, newly added or deleted. Claims 1-20 remain pending for examination. 
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103

Claims 1-2, 7, 8, 9, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (U.S. Patent 5,525,796) in view of Ronda et al. (U.S. Patent Application 10,018,735). 

Regarding claims 1 and 8, Haake teaches a system (Figs 1-6) for monitoring and a method for forming a system for monitoring structural health of a component (fiber optic fracture detecting apparatus for detecting fractures in metallic work pieces, like on an aircraft; col 5:24-29, Figs 1-6), comprising:
a mechanotropic elastomeric (ME) layer at least partially disposed on a surface or subsurface of the component (col 5:56-61, Figs 1, 5, 6, fiber optic element 16 is securely affixed to metallic workpiece with a metallic material 18 such that a fracture in the portion of the workpiece to which the fiber optic element 16 is attached will also damage, and typically fracture or break, the fiber optic element 16, see FIG. 3), the ME layer having a first portion corresponding to a first end of the component and a second portion corresponding to a second end of the component (Figs 2-3, 5; fiber optic element 16 shown end to end of workpiece/ aircraft section);
a fiber optic light guide coupled to the first end (col 7:60-63, Fig 4A; first end of the fiber optic element 16 may be connected, such as with a coupler 24), by a first adhesive (col 8:3-19; fiber optic element 16 is securely affixed to the metallic workpiece with a metallic material 18…molten metallic material 18 is preferably initially applied in a predetermined pattern to surface of workpiece per FIG. 6A. The fiber optic element 16 is disposed in the molten metallic material 18, as shown in FIG. 6B, which is then solidified, such as by metallic thermal conduction or air cooling, to securely affix the fiber optic element 16 to the workpiece; Examiner interprets molten metal as the adhesive); and
an optical detector coupled to the second end (col 4:2-8; Fig 4B; detector means is connected to opposed second end of fiber optic element…& detects light transmitted through fiber optic element, including any attenuation of  light due to a damaged portion of fiber optic element… fracture in workpiece causing damage may also be identified; Examiner interprets the molten metallic material 18 as means of adhesion for both ends) .
Haake is silent on coupling the optical detector by a second adhesive. Ronda from an analogous optical art teaches the concept of coupling a component/photodetector to a fiber optic light guide using an adhesive. (col 4:18-23; photodetector optically coupled to bottom face of scintillator 10… optical coupling achieved with intervening elements such as transparent or semi-transparent adhesive). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of coupling an components to fiber using another or second adhesive, as taught by Ronda simply to convenience users as one of many alternative known options.

Regarding claim 2, Haake and Ronda teach the system of claim 1, and Haake further teaches the system comprising an electromagnetic energy source coupled to the fiber optic light guide (col 3:35-37; light source, such as a laser diode or a light emitting diode, also, col 8:33-34; Fig 4B; the light source 20 is connected to a first end of the fiber optic element 16).

Regarding claims 7 and 13, Haake and Ronda teach the system of claim 1 and method of claim 8, and Haake further teaches, wherein the component is a component of an aircraft (Fig 1; component of aircraft 10, Fig 2; perspective view of a portion of the leading edge of a wing of  aircraft which illustrates placement of a fiber optic element of the fiber optic fracture detecting system).

Regarding claim 9, Haake and Ronda teach the method of claim 8, but Haake is silent on coupling an electromagnetic energy source to the fiber optic light guide using a third adhesive.
Again Ronda from an analogous optical art teaches the concept of coupling an electromagnetic energy source using an adhesive (col 4:18-23; photodetector optically coupled to bottom face of scintillator 10… optical coupling achieved by direct contact, or with intervening elements such as transparent or semi-transparent adhesive). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Laughlin’s system with the concept of coupling an electromagnetic energy source using an adhesive, as taught by Ronda simply to convenience users.

Regarding claim 10, Haake and Ronda teach the method of claim 8, and Haake further teaches wherein applying a ME layer on a surface or subsurface of the component comprises:
applying a ME layer precursor to the surface or subsurface of the component; and curing the ME layer precursor (col 8:3-19; fiber optic element 16 is securely affixed to the metallic workpiece with a metallic material 18…molten metallic material 18 is preferably initially applied in a predetermined pattern to surface of workpiece per FIG. 6A. The fiber optic element 16 is disposed in the molten metallic material 18, as shown in FIG. 6B, which is then solidified, such as by metallic thermal conduction).


Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (U.S. Patent 5,525,796) in view of Ronda et al. (U.S. Patent Application 10,018,735) further in view of Strid et al. (U.S. Patent 9,372,214). 

Regarding claims 3 and 12, Haake teaches the system of claim 1 and method of claim 8, and Haake further teaches, wherein the ME layer transmits light (see claim 1). Haake does not expressly mention wavelengths.
Strid from an analogous optical fiber and electromagnetic wave art teaches the concept of fiber optic systems conveying electromagnetic waves (col 1:42-54) and operating and transmitting wavelength(s) thereof (col 7:55 – col 8:8). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of optical fibers transmitting wavelengths, as taught by Strid, for the advantage of using suitable light signals that may be generated by transmitters and/or conveyed by dielectric waveguides.

Regarding claim 4, Haake and Ronda teach the system of claim 1, but both are silent on wherein the ME layer transmits a wavelength of wavelength range from about 180 nm to about 5000 nm. Strid from an analogous optical fiber interconnect and electromagnetic wave art teaches the concept of fiber optic systems conveying electromagnetic waves (col 1:42-54) operating and transmitting a wavelength of wavelength range from about 180 nm to about 5000 nm (col 7:55 – col 8:8; 30; Signals may include any suitable signal generated by transmitters 60, received by receivers 70, and/or conveyed by dielectric waveguides 120 of high frequency interconnect structure 100… signals 180 may be electromagnetic waves… a wavelength of signals 180 and/or electromagnetic waves thereof may be less than 10,000 nanometers (nm), less than 5,000 nm, less than 2,500 nm, less than 1000 nm, less than 500 nm, less than 100 nm, less than 50 nm, or less than 10 nm).Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Laughlin’s system with the concept of optical fiber layers transmitting a wavelength of wavelength range from about 180 nm to about 5000 nm, as taught by Strid for the advantage of using any suitable signal that may be generated by transmitters and/or conveyed by dielectric waveguides.


Claims 5, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (U.S. Patent 5,525,796) in view of Ronda et al. (U.S. Patent Application 10,018,735) further in view of Guthrie et al. (U.S. Patent 9,709,459). 

Regarding claims 5 and 11, Haake and Ronda teach the system of claim 1 and method of claim 8, but both are silent on a topcoat layer.
Guthrie from an analogous sensing with optical fibers art teaches the use of sensing lines 110 and 120 substantially conformal to an external (top) surface of a target 100 (col 6:21-23; also see col 1:65 – col 2:4; target such as an armored vehicle, aircraft, ship, submarine). Guthrie further teaches the concept of an ME layer (col 13:15-18, Figs 1, 5-7; a multiple energetic penetration and damage progression sensor in a full 3D “cubic” sensing line grid with “X” (610), “Y” (620), and “Z” (630) sensing lines) including a topcoat layer (col 5:17-22; a three dimensional “3D” resolution uses multiple spaced layers or planes of the aforementioned 2D grid of signal lines to provide a 3D impact/contact sensing capability; Examiner interprets multiple spaced layers as including a top layer, for example X as a top layer). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of an ME layer including a topcoat layer, as taught by Guthrie, in order to sense damage progression about a surface

Regarding claim 6, Haake, Ronda and Guthrie teach the system of claim 5, and Guthrie further teaches wherein the topcoat layer is at least partially disposed on a surface of the ME layer (col 5:17-22; three dimensional “3D” uses multiple spaced layers or planes of the aforementioned grid of signal lines; also see claim 5 detail). The motivation is the same as claim 5 above.


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (U.S. Patent 5,525,796) in view of Strid et al. (U.S. Patent 9,372,214) further in view of Guthrie et al. (U.S. Patent 9,709,459). 

Regarding claim 14 (Original) Haake teaches a method for monitoring structural health of a component (col 5:24-29, Figs 1-6; fiber optic fracture detecting apparatus for detecting fractures in metallic work pieces, like on an aircraft), comprising: 
pulsing an electromagnetic energy source coupled to a system (col 8: 4-9; light source 20 preferably transmits a light pulse through the fiber optic element 16), the system comprising 
a mechanotropic elastomeric (ME) layer (Figs 1, 5, 6), a fiber optic light guide (col 5:56-61; fiber optic element 16 is securely affixed to metallic workpiece with a metallic material 18 such that a fracture in the portion of the workpiece to which the fiber optic element 16 is attached will also damage, and typically fracture or break, the fiber optic element 16, see FIG. 3), and an optical detector (col 4:2-8; Fig 4B; detector means is connected to opposed second end of fiber optic element…& detects light transmitted through fiber optic element, including any attenuation of light due to a damaged portion of fiber optic element… fracture in workpiece causing damage may also be identified), wherein the ME layer is at least partially disposed on a surface or subsurface of the component (col 5:56-61; fiber optic element 16 is securely affixed to metallic workpiece), and 
wherein the fiber optic light guide is in optical communication with the ME layer and with the optical detector (Fig 4B).
Haake does not expressly mention a reference wavelength or wavelength range.
Strid from an analogous the ME layer of optical fiber and electromagnetic wave art teaches the concept of fiber optic systems conveying electromagnetic waves (col 1:42-54) and operating and transmitting a wavelength range from about 180 nm to about 5000 nm and 
detecting a wavelength range by the optical detector (col 7:55 – col 8:8). Signals may include any suitable signal generated by transmitters 60, received by receivers 70, and/or conveyed by dielectric waveguides 120 of high frequency interconnect structure 100… signals 180 may be electromagnetic waves… a wavelength of signals 180 and/or electromagnetic waves thereof may be less than 10,000 nanometers (nm), less than 5,000 nm, less than 2,500 nm, less than 1000 nm, less than 500 nm, less than 100 nm, less than 50 nm, or less than 10 nm). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of optical fibers transmitting in a wavelength range, as taught by Strid, for the advantage of using suitable specific light signals that may be generated by transmitters and/or conveyed by dielectric waveguides. 
Haake and Strid are both silent on the detected wavelength range being responsive to application of an amount of stimulus and being indicative of a deformation or a defect in the component. Guthrie from an analogous sensing with optical fibers art teaches the use of sensing lines 110 and 120 substantially conformal to an external (top) surface of a target 100 (col 6:21-23; also see col 1:65 – col 2:4; target such as an armored vehicle, aircraft, ship, submarine). Guthrie further teaches the concept of  a multiple energetic penetration and damage progression sensor in a full 3D “cubic” sensing line grid with sensing lines of layered fiber (col 13:15-18, Figs 1, 5-7) which uses a given detected wavelength range being responsive to application of an amount of stimulus and being indicative of a deformation or a defect in a component (col 5:26-32; optical fibers used may be photonic energy of any frequency, such as infrared, visible or any other usable light frequency, which energy being deposited by the impactor or contact at time of contact into the most proximate sensing line, thereby forming a signal within the sensing line that can propagate down both opposing directions of the sensing line; also see (col 5:17-22; three dimensional “3D” resolution uses multiple spaced layers or planes to provide a 3D impact/contact sensing capability). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of detected wavelength range being responsive to application of an amount of stimulus, as taught by Guthrie, in order to provide an impact/contact sensing capability.

Regarding claim 15, Haake, Strid and Guthrie teach the method of claim 14, and Guthrie further teaches wherein the detected wavelength or wavelength range indicates a defect or deformation (col 5:26-32; optical fibers used may be photonic energy of any frequency, such as infrared, visible or any other usable light frequency, which energy being deposited by the impactor or contact at time of contact into the most proximate sensing line, thereby forming a signal within the sensing line that can propagate down both opposing directions of the sensing line). The motivation is the same as claim 14.

Regarding claim 16, Haake, Strid and Guthrie teach the method of claim 14, and Strid further teaches wherein the ME layer transmits (col 1:42-54) a wavelength of wavelength range from about 180 nm to about 5000 nm (col 7:55 – col 8:8; 30; Signals may include any suitable signal generated by transmitters 60, received by receivers 70, and/or conveyed by dielectric waveguides 120 of high frequency interconnect structure 100… signals 180 may be electromagnetic waves… a wavelength of signals 180 and/or electromagnetic waves thereof may be less than 10,000 nanometers (nm), less than 5,000 nm, less than 2,500 nm, less than 1000 nm, less than 500 nm, less than 100 nm, less than 50 nm, or less than 10 nm). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s method with the concept of optical fiber layers transmitting a wavelength of wavelength range from about 180 nm to about 5000 nm, as taught by Strid for the advantage of using any suitable signal that may be generated by transmitters and/or conveyed by dielectric waveguides.

Regarding claim 17, Haake, Strid and Guthrie teach the method of claim 14, and Haake further teaches the method comprising inspecting the component (col 5:24-29, Figs 1-6; fiber optic fracture detecting apparatus for detecting fractures in metallic work pieces, like on an aircraft).

Regarding claim 18, Haake, Strid and Guthrie teach the method of claim 14, and Haake further teaches the method wherein the component is a component of an aircraft (Fig 1; component of aircraft 10, Fig 2; perspective view of a portion of the leading edge of a wing of  aircraft which illustrates placement of a fiber optic element of the fiber optic fracture detecting system).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (U.S. Patent 5,525,796) in view of Guthrie et al. (U.S. Patent 9,709,459). 

Regarding claim 19, Haake teaches a structure for monitoring structural health of a component (col 5:24-29, Figs 1-6; fiber optic fracture detecting apparatus for detecting fractures in metallic work pieces, like on an aircraft), the structure comprising a mechanotropic elastomeric (ME) layer  (col 5:56-61, Figs 1, 5, 6, fiber optic element 16 is securely affixed to metallic workpiece with a metallic material 18 such that a fracture in the portion of the workpiece to which the fiber optic element 16 is attached will also damage, and typically fracture or break, the fiber optic element 16, see FIG. 3). 
Haake is silent on a topcoat layer. Guthrie from an analogous sensing with optical fibers art teaches the use of sensing lines 110 and 120 substantially conformal to an external (top) surface of a target 100 (col 6:21-23; also see col 1:65 – col 2:4; target such as an armored vehicle, aircraft, ship, submarine). Guthrie further teaches the concept of an ME layer (col 13:15-18, Figs 1, 5-7; a multiple energetic penetration and damage progression sensor in a full 3D “cubic” sensing line grid with “X” (610), “Y” (620), and “Z” (630) sensing lines) including a topcoat layer (col 5:17-22; a three dimensional “3D” resolution uses multiple spaced layers or planes of the aforementioned 2D grid of signal lines to provide a 3D impact/contact sensing capability; Examiner interprets multiple spaced layers as including a top layer, for example X as a top layer). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Haake’s system with the concept of an ME layer including a topcoat layer, as taught by Guthrie, in order to sense damage progression about a surface.

Regarding claim 20, Haake and Guthrie teach the method of claim 19, and Haake further teaches the method wherein the component is a component of an aircraft (Fig 1; component of aircraft 10, Fig 2; perspective view of a portion of the leading edge of a wing of aircraft which illustrates placement of a fiber optic element of the fiber optic fracture detecting system).

Response to Arguments
Applicant’s prior art arguments received on 8/22/2022 regarding claims 1-20 have been fully considered, but are moot because another prior art is applied to reject the claims, as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                  

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684